Name: Commission Regulation (EC) No 415/2002 of 5 March 2002 providing for reallocation of import rights under Regulation (EC) No 1065/2001 opening and providing for the administration of an import tariff quota for frozen beef intended for processing
 Type: Regulation
 Subject Matter: foodstuff;  tariff policy;  food technology;  EU finance;  animal product;  trade
 Date Published: nan

 Avis juridique important|32002R0415Commission Regulation (EC) No 415/2002 of 5 March 2002 providing for reallocation of import rights under Regulation (EC) No 1065/2001 opening and providing for the administration of an import tariff quota for frozen beef intended for processing Official Journal L 063 , 06/03/2002 P. 0018 - 0018Commission Regulation (EC) No 415/2002of 5 March 2002providing for reallocation of import rights under Regulation (EC) No 1065/2001 opening and providing for the administration of an import tariff quota for frozen beef intended for processingTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Commission Regulation (EC) No 1065/2001 of 31 May 2001 opening and providing for the administration of an import tariff quota for frozen beef intended for processing (1 July 2001 to 30 June 2002)(1), and in particular Article 6(2) thereof,Whereas:Regulation (EC) No 1065/2001 provides for the opening of a tariff quota for 50700 tonnes of frozen beef intended for processing from 1 July 2001 to 30 June 2002. Article 6 of that Regulation provides for the reallocation of unused import rights on the basis of the actual utilisation of import rights for A-products and B-products respectively by the end of February 2002,HAS ADOPTED THIS REGULATION:Article 11. The quantities referred to in Article 6(1) of Regulation (EC) No 1065/2001 amount to 12012 tonnes.2. The breakdown referred to in Article 6(2) of Regulation (EC) No 1065/2001 shall be as follows:- 11000 tonnes intended for A-products,- 1012 tonnes intended for B-products.Article 2This Regulation shall enter into force on 6 March 2002.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 5 March 2002.For the CommissionFranz FischlerMember of the Commission(1) OJ L 148, 1.6.2001, p. 37.